Citation Nr: 0513419	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  01-06 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 
1999, for the assignment of a 30 percent rating for bilateral 
pes planus with hammertoes.

2.  Entitlement to an extension of a temporary total rating 
based on required convalescence for the month of September 
1996, following surgical treatment in April 1996 and a period 
of convalescence through August 31, 1996, under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to September 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an extension of a temporary total rating based on required 
convalescence for the month of September 1996, following 
surgical treatment in April 1996 and a period of 
convalescence through August 31, 1996, under the provisions 
of 38 C.F.R. § 4.30.  Thereafter, the claims file was 
transferred to the Washington, D.C., RO.  The veteran 
perfected an appeal to the Board of this issue.  In an April 
2000 rating decision, the RO increased the veteran's 10 
percent disability rating for pes planus with hammertoes to 
30 percent effective January 14, 2000.  In an April 2001 
rating decision, the RO determined that there was clear and 
unmistakable error (CUE) in the April 2000 rating decision 
which assigned January 14, 2000 as the effective date for the 
30 percent rating.  The RO determined that the proper 
effective date was January 4, 1999.  The veteran has 
perfected an appeal as to the assigned effective date, 
maintaining that the proper effective date is April 23, 1996.  

In a June 2002 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was denied.  In an October 2002 rating decision, service 
connection for nerve disability of the leg, back, and foot 
was denied.  The veteran did not initiate an appeal as to any 
of these issues.  

In March 2003, a VA Form 8 certified the issues on appeal to 
the Board, as listed on the front page of this decision.  

In July 2003, the veteran testified at a personal hearing 
before the undersigned in Washington, D.C., at the Board.  He 
limited his testimony to the issues listed on the front page 
of this decision.  

In July 2003, the veteran raised the issues of whether there 
was CUE in a June 1998 rating decision that did not consider 
the issue of service connection for arthritis of the feet.  
In addition, he raised the issue of service connection for 
arthritis of the feet secondary to pes planus with 
hammertoes.  At his personal hearing, he raised the issue of 
service connection for depression and metatarsalgia.  The 
Board refers these issues to the RO for appropriate 
development.  

The Board notes that the only issues which have been 
certified to the Board are entitlement to an extension of a 
temporary total rating based on required convalescence for 
the month of September 1996, following surgical treatment in 
April 1996 and a period of convalescence through August 31, 
1996, under the provisions of 38 C.F.R. § 4.30; and 
entitlement to an effective date earlier than January 4, 
1999, for the assignment of a 30 percent rating for bilateral 
pes planus with hammertoes.  These were the only appellate 
issues addressed in the Board hearing and are the only issued 
addressed herein in this decision.  

The issue of entitlement to an extension of a temporary total 
rating based on required convalescence for the month of 
September 1996, following surgical treatment in April 1996 
and a period of convalescence through August 31, 1996, under 
the provisions of 38 C.F.R. § 4.30, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claim was received on April 23, 1996.

2.  Service connection was granted for bilateral pes planus 
with hammertoes in an August 1996 rating decision; a notice 
of disagreement was received.  


CONCLUSION OF LAW

The criteria for an effective date of April 23, 1996, for a 
30 percent evaluation for bilateral pes planus with 
hammertoes have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  


Background

In April 1996, the veteran submitted a claim for service 
connection for pes planus.  VA examination in July 1996 
revealed findings compatible with recent surgeries for left 
and right hallux valgus and bilateral pes planus with valgus 
forefoot and prominence of the tarsal navicular.  By rating 
decision of August 1996, the RO granted service connection 
for pes planus, assigning a noncompensable evaluation 
effective April 23, 1996, the date of claim; the RO also 
denied service connection for bilateral hallux valgus.  
Within one year of notification of the decision, the veteran 
submitted a statement in which he noted his disagreement with 
the August 1996 decision along with articles and VA and 
private treatment records pertaining to hallux valgus and his 
follow-up treatment for bilateral hallux valgus surgery.

In a September 1997 rating decision, the RO granted service 
connection for residuals of bilateral hallux valgus, 
assigning a noncompensable evaluation effective April 23, 
1996.  At the same time, the RO prepared a Statement of the 
Case (SOC), that was then sent to the veteran in November 
1997, on the issue of service connection for pes planus, 
again informing the veteran that service connection was 
established for pes planus rated as noncompensable effective 
April 23, 1996.  

VA examination in December 1997 noted the veteran's 
complaints of foot pain and burning that limited his walking 
to two blocks if he walked slowly.  Findings included mild 
bilateral pes planus, hammertoes of the second and third toes 
bilaterally, and postoperative residual valgus deformity of 
19 degrees of both great toes.

In February 1998, the veteran submitted statements along with 
medical records pertaining to his bilateral hallux valgus 
surgery.  In one statement, he noted, "This is additional 
information obtained from the V.A. Hospitals medical records, 
to supplement other information presented to the Veterans 
Administration, in my claim for a rating other than, and much 
higher than previously considered by the rating official of 
the Veterans Administration."

In a June 1998 rating decision, the RO assigned convalescent 
ratings under 38 C.F.R. § 4.30 for right and left post-
surgical hallux valgus, and increased the rating assigned for 
each foot to 10 percent at the termination of the temporary 
total convalescent ratings.  The RO also increased the rating 
assigned for pes planus with hammertoes to 10 percent 
effective April 23, 1996, the date of the original claim.  
The veteran was notified of the decision in August 1998.

In a December 1998 statement, received on January 4, 1999, 
the veteran requested that his "5276 flatfoot acquired be 
re-rated," and by rating decision of August 1999, the RO 
continued the 10 percent rating for pes planus with 
hammertoes.  Subsequently, in a September 1999 statement the 
veteran requested a correction in the rating for pes planus 
and asserted that the disability more nearly met the 
requirements for a higher rating.  

In February 2000, the RO issued a Supplemental Statement of 
the Case (SSOC) listing the issue as evaluation of pes planus 
evaluated as zero percent disabling and whether hammertoes 
should be evaluated separately from pes planus.  The SSOC 
noted that the claim had been filed on April 23, 1996, and 
that the rating assigned for pes planus had been increased to 
10 percent in a June 1998 rating.  The 10 percent rating for 
pes planus with hammertoes was continued.  Thereafter, in an 
April 2000, rating decision the RO increased the 10 percent 
rating assigned for bilateral pes planus with hammertoes to 
30 percent effective January 14, 2000.  In an April 2001 
rating action, the RO found the proper effective date for the 
30 percent rating to be January 4, 1999, on the basis that 
the veteran filed another claim for increase on January 4, 
1999, that he filed a notice of disagreement with an August 
1999 rating that continued the 10 percent rating, that a 
February 2000 VA examination clearly reflected a worsening of 
the veteran's pes planus with hammertoes, and that the proper 
effective date was January 4, 1999, the date of the reopened 
claim following the August 1998 notification of the June 1998 
rating decision.


Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o).  

A review of the history pertaining to the veteran's claim for 
service connection for pes planus from the date of the 
initial claim in April 1996, including the rating actions and 
statements from the veteran, and affording all reasonable 
doubt in the veteran's favor, leads to the conclusion that 
the veteran submitted a notice of disagreement as to the 
August 1996 rating decision and, as such, that the assignment 
of a 30 percent rating may be made back to the date of claim, 
April 23, 1996.

For example, it is clear that the veteran's August 1997 
statement showed disagreement with the denial of service 
connection for bilateral hallux valgus, but it is unclear 
whether or not that statement also reflected disagreement 
with the noncompensable evaluation assigned for pes planus.  
The RO's September 1997 SOC concerning service connection for 
pes planus was superfluous as service connection had been 
granted in the August 1996 rating decision.  When the RO 
raised the rating for pes planus to 10 percent in June 1998, 
the effective date reflected a determination that the claim 
submitted in April 1996 was the claim still being considered.  
The veteran's statements dated in February and December 1998 
were equivocal as to the exact issue with which he disagreed, 
but it is clear from them that he believed his foot condition 
warranted higher ratings than the RO had assigned.  His 
December 1998 statement received in January 1999, although 
couched in terms of re-rating his pes planus, was at the 
least an expression of disagreement with the RO's June 1998 
rating decision that increased the pes planus rating to 10 
percent.  Further confusing the issue of the proper effective 
date for the 30 percent rating is the SSOC issued in February 
2000 that indicated the date of claim to be April 1996, 
thereby suggesting that the April 1996 claim was still open.  

Finally, although the RO determined that the February 2000 VA 
examination clearly reflected a worsening of the veteran's 
per planus with hammertoes, the RO did not choose the date of 
the examination as the effective date for the increased 
rating on the basis of the date entitlement arose; rather, 
the effective date assigned was determined by considering the 
date of receipt of the December 1998 statement as the date of 
receipt of a reopened claim for an increased rating.  As 
noted previously, the Board considers the December 1998 
statement to be at least a disagreement with the June 1998 
rating.  However, the Board also determines that the 
veteran's statements, including his August 1997 statement 
must be construed liberally and in a light most favorable to 
him.  Despite the lack of clarity in his August 1997 
statement, the statement may also be construed as a notice of 
disagreement with the August 1996 rating action, including 
the evaluation assigned for pes planus.  Action on this claim 
continued over the following years, and the claim filed in 
April 1996 did not become final.  

In sum, the veteran's appeal stems from the August 1996 
rating decision.  The date of claim was April 23, 1996.  In 
this case, the earliest effective date which may be assigned 
for a 30 percent rating for pes planus with hammertoes is the 
date of claim, April 23, 1996.  There is no basis, in this 
case, for the veteran to be assigned an effective date prior 
to April 23, 1996.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).  The veteran has argued that the 
proper effective date for the 30 percent rating is April 23, 
1996.  His claim in that regard is resolved in his favor.


ORDER

Entitlement to an effective date of April 23, 1996, for the 
assignment of a 30 percent rating for bilateral pes planus 
with hammertoes, is granted.  


REMAND

Extension of a Temporary Total Rating

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The veteran was not sent a letter with regard to the 
directives of VCAA.  Accordingly, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in part, the 
Board's regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  With regard to the issue remaning on 
appeal, the AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  A VCAA notice must be 
sent; such notice must be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) and include:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  If upon completion of the requested 
action, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case if any 
new evidence relevant to the issue of 
entitlement to benefits under 38 C.F.R. 
§ 4.30 for the month of September 1996 is 
added to the record subsequent to the 
April 2001 statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


